Citation Nr: 0818882	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, claimed as due to ionizing radiation exposure 
and/or excessive sun exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma, claimed as due to ionizing radiation exposure 
and/or excessive sun exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board regrets any further delay in adjudicating this 
case, but finds that additional development is required prior 
to further appellate review.

The veteran filed his original claim in March 2001 alleging 
service connection for skin cancer as a result of excessive 
sun exposure while serving in the Navy.  He is known to have 
served in the Asiatic-Pacific Theater of War during World War 
II aboard the USS MENARD, which had ports of call in the 
Marshalls, Carolines and Marianas.  He denies significant sun 
exposure following his separation from service.  However, the 
Board must note that the veteran's service was more than 50 
years ago.

The veteran also alleges that his skin cancer results from 
his exposure to ionizing radiation based upon his presence in 
Nagasaki following detonation of the atomic bomb.

The veteran's private medical records, which are somewhat 
illegible, reflect his treatment for basal cell carcinoma 
(BCC) involving his cheeks, nose, forehead, neck, upper back, 
upper chest and under eye area as well as squamous cell 
carcinoma involving his left temple and left neck.  He also 
has actinic keratoses (AK's) involving multiple body parts.  
All these disorders were first treated many years after 
service.

In an August 2003 memorandum, the VA Director of Compensation 
and Pension instructed the RO to address the veteran's theory 
of excessive sun exposure in adjudicating this claim.  The RO 
adjudicated this theory, without conducting any development, 
in the Statement of the Case (SOC) sent to the veteran in 
March 2005.  This theory of causation is currently before the 
Board.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
(VA must consider all theories of entitlement for service 
connection for the same underlying disorder as a single 
"claim.")

On review of the record, the Board finds that medical opinion 
is necessary to decide the sun exposure theory.  First, the 
veteran is clearly competent to describe his sun exposure 
events during his lifetime.  38 C.F.R. § 3.159(a)(2).  
Second, a December 1998 private clinical record appears to 
provide an impression of radiation dermatitis which suggests 
a significant history of sun exposure.  Third, in a July 2003 
memorandum, VA's Chief Public Health and Environmental 
Hazards Officer cited a medical treatise for the proposition 
that sun exposure is the principal cause of skin cancer.  

Accordingly, the Board finds that medical opinion clarifying 
the probable etiology of the veteran's basal cell carcinoma 
is necessary to decide this claim in light of the recent 
decision in McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006).

The Board next notes that, as a result of the veteran's 
confirmed participation in the occupation of Nagasaki and his 
manifestation of basal cell carcinoma more than 5 years after 
his service, VA must observe specialized developmental 
obligations prior to adjudicating the claim.  38 C.F.R. 
§§ 3.309(d), 3.311.

A February 16, 2005, memorandum from the VA Director of 
Compensation and Pension advised the RO that there was no 
reasonable possibility that the veteran's basal cell 
carcinoma of the forehead and nose were the result of his 
ionizing radiation exposure.  

Importantly, the RO was further advised that a new dose 
estimate was required to address the veteran's basal cell 
carcinoma involving his upper back.

The RO, however, did not obtain a revised dose estimate as 
requested by the Director of Compensation and Pension.  Thus, 
it is premature to adjudicate the issue involving service 
connection for basal cell carcinoma at this time.  See 
38 C.F.R. § 3.311(c).  

In this respect, the Board observes that it is in the 
interests of judicial economy to avoid piecemeal adjudication 
of a single disease entity involving multiple body parts.  
See generally Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Furthermore, the Board notes that the development requests 
under 38 C.F.R. § 3.311 have not considered the fact that the 
veteran's basal cell carcinoma also involves his cheeks, 
upper chest and under eye areas, and may not accurately 
reflect his sun exposure history.  These issues should be 
properly addressed on remand.

With respect to the squamous cell carcinoma claim, the RO 
denied this issue in a February 2002 rating decision and 
received a timely filed Notice of Disagreement from the 
veteran the next month.  An August 2003 memorandum from the 
Director of Compensation and Pension provided an opinion on 
this issue.  However, due to the need to obtain a revised 
estimate of the veteran's probable radiation dose, additional 
development of this issue was conducted.  

To date, the RO has not issued an SOC addressing the issue of 
entitlement to service connection for squamous cell 
carcinoma.  This claim, therefore, must be remanded for 
issuance of an SOC in order to allow the veteran an 
opportunity to perfect his appeal to the Board, if he so 
desires.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for VA skin 
examination to determine the probable 
etiology of his basal cell carcinoma.  The 
claims folder must be provided to the 
examiner for review.

The examiner should be instructed to 
obtain a detailed history regarding the 
veteran's sun exposure prior to, during 
and after service.

Following examination and interview, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
that the veteran's basal cell carcinoma is 
causally related to event(s) in service, 
including his exposure to the sun?

The examiner's attention is directed to 
the December 1998 private clinical record 
which appears to provide an impression of 
radiation dermatitis, and the July 2003 
memorandum from VA's Chief Public Health 
and Environmental Hazards Officer which 
cites a medical treatise article regarding 
the causal relationship between sun 
exposure and skin cancer.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.


2.  If necessary, obtain a revised dose 
estimate from the Defense Threat Reduction 
Agency (DTRA).  The RO should request 
probable dose estimates of the veteran's 
radiation exposure to the cheeks, neck, 
upper back, upper chest and under eye 
area.  Furthermore, the RO should 
carefully review the VA skin examination 
report to determine whether any additional 
risk factors for skin cancer are 
identified, such as in-service sun 
exposure.

3.  Upon receipt of a revised dose 
estimate, the RO should refer the 
veteran's claim of service connection for 
basal cell carcinoma to the Director of 
Compensation and Pension for review under 
38 C.F.R. § 3.311(c).

4.  The RO should furnish the veteran and 
his accredited representative an SOC which 
advises him of the Reasons and Bases for 
denying his claim of service connection 
for squamous cell carcinoma claimed as due 
to ionizing radiation exposure and/or 
excessive sun exposure and the 
requirements necessary to perfect his 
appeal.  This issue will not be before the 
Board unless the veteran files a timely 
substantive appeal to the new Statement of 
the Case.     

5.  The RO should readjudicate the claim 
of entitlement to service connection for 
basal cell carcinoma claimed as due to 
ionizing radiation exposure and/or 
excessive sun exposure.  If the claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to ensure due process and obtain 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

